Exhibit 99.1 Straight Path Communications Reports Full Year Fiscal 2013 Results GLEN ALLEN, VA — October 29, 2013:Straight Path Communications Inc., (SPCI), reported revenues of $1.1 million and a net loss attributable to SPCI of $3.2 million for its 2013 fiscal year, the twelve months ended July 31, 2013.The net loss included the cost of a $1.2 million non-routine legal settlement.SPCI’s net loss per diluted share was $0.31 including the impact of the settlement. SPCI was spun off from IDT Corporation on July 31, 2013, and now operates as an independent company. SPCI’s common stock is listed on NYSE MKT under the symbol “STRP.” Davidi Jonas, CEO of SPCI, said, “Since initiating operations as an independent public company, both of our operating businesses - Straight Path Spectrum and Straight Path IP Group - have moved forward to realize the value of their respective assets for our shareholders. With our strong balance sheet and capable management team in place, we expect Straight Path to make significant progress on both our Spectrum and IP fronts in fiscal 2014.” FISCAL YEAR 2013 HIGHLIGHTS (Results for FY 2013 are compared to FY 2012). ● Revenue in FY 13 increased to $1.1 million from $0.6 million on increased IP royalty payments; ● Total costs and expenses for the fiscal year increased to $3.7 million from $1.1 million, including a non-routine legal settlement expense of $1.2 million in FY 13; ● Net loss attributable to SPCI of $3.2 million including a $1.2 million non-routine legal settlement expense.FY 2012 net income attributable to SPCI was $4.8 million including a gain on the sale of spectrum licenses of $5.3 million; ● Cash and cash equivalents at July 31, 2013 was $15.0 million. 1 Straight Path Communications Inc. Full Fiscal Year 2013 and 2012 Consolidated (in millions of USD except per share data) figures may not foot due to rounding FY 2013 FY 2012 Change Revenue $ $ +104.2 % Direct cost +583.3 % SG&A +208.3 % Gain on sale of rights in wireless spectrum )% Loss on legal settlement - N/A Income (loss) from operations ) )% Net (loss) income attributable to SPCI ) $ ) (Loss) earnings per diluted share attributable to SPCI $ ) $ $ ) FISCAL YEAR 2 Straight Path Spectrum Full Fiscal Year 2013 and 2012 Results (in millions of USD) figures may not foot due to rounding FY 2013 FY 2012 Change Revenue $ $ )% Direct cost )% SG&A +220.9 % Gain on sale of rights in wireless spectrum )% Loss on legal settlement - N/A (Loss) income from operations $ ) $ $ ) Straight Path IP Group Full Fiscal Year 2013 and 2012 Results (in millions of USD) figures may not foot due to rounding FY 2013 FY 2012 Change Revenue $ - N/A Direct cost - N/A SG&A +199.2
